341 S.W.3d 216 (2011)
STATE of Missouri, Respondent,
v.
Edward BROWN, Appellant.
No. ED 93924.
Missouri Court of Appeals, Eastern District, Division Three.
May 17, 2011.
Jo Ann Rotermund, St. Louis, MO, for appellant.
Chris Koster, John M. Reeves, Jefferson City, MO, for respondent.
*217 Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Edward Brown ("Defendant") appeals from the judgment of the trial court entered after a jury convicted him of trafficking in the second degree. The trial court sentenced Defendant as a prior and persistent offender to a term of ten years' imprisonment without the possibility of parole.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).